DETAILED ACTION
This Final action is in response to an amendment filed 6/3/2022.  Currently claims 1-7 and 9-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in CN-104915048-B (hereinafter LeeCN) in view of Lee et al. in US 2015/0109246 (hereinafter LeeUS). Note that a machine translation was used to reference the specification of the Chinese document.

Regarding claim 14, LeeCN disclose a touch screen (LeeCN’s translation pg. 1: touch panel) having a display region (LeeCN’s Fig. 1 and translation pg. 4: available area AA) and a transmission region coupled to the display region (LeeCN’s Fig. 1 and translation pg. 4: unusable area NA), comprising: a transparent cover plate (LeeCN’s Fig. 2 and translation pg. 5: see 30); a first adhesive layer coupled to the transparent cover plate (LeeCN’s Fig. 2 and translation pg. 5: see 42); a first low-resistance conductive layer coupled to the first adhesive layer (LeeCN’s Figs. 1-2 and translation pg. 5: conductive film 10 including 14 using low resistance metal), the first low-resistance conductive layer comprising a first touch conductive layer and a first wire coupled to the first touch conductive layer (LeeCN’s Figs. 1, 8 and translation pg. 2 5th paragraph under summary of invention: sensor electrodes and line electrodes continuously form same structure layer); a first film substrate coupled to the first low-resistance conductive layer (LeeCN’s Fig. 2 and translation pg. 5: see base member 12); a second adhesive layer coupled to the first film substrate (LeeCN’s Fig. 2 and translation pg. 5 see 44); a second low-resistance conductive layer coupled to the second adhesive layer (LeeCN’s Figs. 1-2 and translation pg. 5: conductive film 20 including 24 using low resistance metal), the second low-resistance conductive layer comprising a second touch conductive layer and a second wire coupled to the second touch conductive layer (LeeCN’s Figs. 1, 8 and translation pg. 2 5th paragraph under summary of invention: sensor electrodes and line electrodes continuously form same structure layer); and a second film substrate coupled to the second low-resistance conductive layer (LeeCN’s Fig. 2 and translation pg. 5: see base member 22); wherein: the first touch conductive layer (LeeCN’s Fig. 1: see 142) and the second touch conductive layer (LeeCN’s Fig. 1: see 242) are respectively corresponding to the display region of the touch screen (LeeCN’s Fig. 1: see AA); the first wire (LeeCN’s Fig. 1: see 144) and the second wire (LeeCN’s Fig. 1: see 244) are respectively corresponding to the transmission region of the touch screen (LeeCN’s Fig. 1: see NA).
LeeCN fails to explicitly disclose the first film substrate or the second film substrate being flexible and LeeCN fails to disclose the first side surface is configured as a sloped surface connecting the first top surface of the first wire and the second top surface of the first touch conductive layer.
However, LeeCN does disclose the first film substrate and the second film substrate being folded (LeeCN’s Figs. 8 and 11 and translation pg. 13 2nd paragraph), thus, it would have been obvious to one of ordinary skill in the art that the first film substrate 12 and the second film substrate 22 would be flexible in order to obtain the intended objecting of folding the substrate (LeeCN’s Figs. 8 and 11).
Still, LeeCN fails to disclose the first side surface is configured as a sloped surface connecting the first top surface of the first wire and the second top surface of the first touch conductive layer.
Nevertheless, in the same field of endeavor of manufacturing of transmission wires and touch electrodes, LeeUS discloses the first side surface is configured as a sloped surface connecting the first top surface of the first wire and the second top surface of the first touch conductive layer (LeeUS’s Figs. 2, 7 and par. 61: see sloped side 220 connecting top of touch conductive layer 210 and top of wire 310). Thus, it would have been obvious to one of ordinary skill in the art to gradually increase the thickness of LeeCN’s touch sensitive layer to meet the larger thickness of the wire, in order to obtain the benefit of preventing ESD between, physical damage and bending of the touch electrode and wire (LeeUS’s par. 52). 
By doing such combination, LeeCN in view of LeeUS disclose:
A touch screen (LeeCN’s translation pg. 1: touch panel) having a display region (LeeCN’s Fig. 1 and translation pg. 4: available area AA) and a transmission region coupled to the display region (LeeCN’s Fig. 1 and translation pg. 4: unusable area NA), comprising:
a transparent cover plate (LeeCN’s Fig. 2 and translation pg. 5: see 30);
a first adhesive layer coupled to the transparent cover plate (LeeCN’s Fig. 2 and translation pg. 5: see 42);
a first low-resistance conductive layer coupled to the first adhesive layer (LeeCN’s Figs. 1-2 and translation pg. 5: conductive film 10 including 14 using low resistance metal), the first low- resistance conductive layer comprising a first touch conductive layer and a first wire coupled to the first touch conductive layer (LeeCN’s Figs. 1, 8 and translation pg. 2 5th paragraph under summary of invention: sensor electrodes and line electrodes continuously form same structure layer);
a first flexible film substrate coupled to the first low-resistance conductive layer (LeeCN’s Fig. 2 and translation pg. 5: see base member 12 which is flexible to be folded in the configuration of Fig. 8 per pg. 13: 2nd paragraph);
a second adhesive layer coupled to the first flexible film substrate (LeeCN’s Fig. 2 and translation pg. 5 see 44);
a second low-resistance conductive layer coupled to the second adhesive layer (LeeCN’s Figs. 1-2 and translation pg. 5: conductive film 20 including 24 using low resistance metal), the second low-resistance conductive layer comprising a second touch conductive layer and a second wire coupled to the second touch conductive layer (LeeCN’s Figs. 1, 8 and translation pg. 2 5th paragraph under summary of invention: sensor electrodes and line electrodes continuously form same structure layer); and
a second flexible film substrate coupled to the second low-resistance conductive layer (LeeCN’s Fig. 2 and translation pg. 5: see base member 22 which is flexible to be folded in the configuration of Fig. 11 per pg. 13: 2nd paragraph);
wherein:
the first touch conductive layer (LeeCN’s Fig. 1: see 142) and the second touch conductive layer (LeeCN’s Fig. 1: see 242) are respectively corresponding to the display region of the touch screen (LeeCN’s Fig. 1: see AA);
the first wire (LeeCN’s Fig. 1: see 144) and the second wire (LeeCN’s Fig. 1: see 244) are respectively corresponding to the transmission region of the touch screen (LeeCN’s Fig. 1: see NA); and
the first wire comprises a first top surface (LeeCN’s Fig. 1: see top of 144 which is equivalent to top of 310 in LeeUS’s Fig. 7 per par. 61), the first touch conductive layer comprises a second top surface and a first side surface (LeeCN’s Fig. 1: see top of 142 which is equivalent to top 210 and side 220 in LeeUS’s Fig. 7 per par. 61), and the first side surface is configured as a sloped surface connecting the first top surface of the first wire and the second top surface of the first touch conductive layer (LeeUS’s Fig. 7 and par. 61).

Regarding claim 16, LeeCN in view of LeeUS and Lai further disclose a second thickness difference between the second wire and the second touch conductive layer (LeeCN’s Fig. 1: between 244 and 242) is 18-22 nm (recall that LeeCN’s translation pg. 7 22nd paragraph to last: difference in thickness of about 10% and pg. 8 3rd paragraph to last: 100-200nm thickness, thus, 10% difference of about 10-20nm). It would also have been obvious to one of ordinary skill in the art to obtain a range of 18-22nm from 10% thickness difference of LeeCN’s 100-200nm thickness range through routine optimization. See MPEP 2144.05.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LeeCN in view of LeeUS as applied above, in further view of Yoshida et al. in JP-2015-60728-A (hereinafter Yoshida). Note that a machine translation was used to reference the specification of the foreign documents.
LeeCN in view of LeeUS fail to disclose wherein the first-low resistance conductive layer comprise a material selected from the group consisting of a composition of silver and silver oxide, a composition of copper and copper nitride, a composition of a copper- silver alloy and copper nitride, and a composition of a copper-silver alloy and silver oxide.
However, in the related field of manufacturing electrodes, Yoshida discloses wherein the first-low resistance conductive layer (Yoshida’s abstract: electrode equivalent to LeeCN’s Fig. 2: see 14) comprise a material selected from the group consisting of a composition of silver and silver oxide, a composition of copper and copper nitride, a composition of a copper- silver alloy and copper nitride, and a composition of a copper-silver alloy and silver oxide (Yoshida’s Figs. 1-3 where electrode 10 includes metal layer 2 and compound layers 1a/b and materials are described in pg. 4-7, 9. E.g. laminate 10 includes at least silver oxide in 1a and silver copper alloy in 2).
Thus, it would also have been obvious to one of ordinary skill in the art to use Yoshida’s material in LeeCN in view of LeeUS first-low resistance conductive layer, in order to obtain the benefit of sufficient conductivity and optical transparency (Yoshida’s abstract).

Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over LeeCN in view of LeeUS and Lai in CN 103871548-B (hereinafter Lai). Note that a machine translation was used to reference the specification of the Chinese documents.

Regarding claim 1, LeeCN disclose a touch screen (translation pg. 1: touch panel), comprising a display region (LeeCN’s Fig. 1 and translation pg. 4: available area AA) and a transmission region (LeeCN’s Fig. 1 and translation pg. 4: unusable area NA), the transmission region (LeeCN’s Fig. 1: see NA) being arranged on at least one side around the display region (LeeCN’s Fig. 1: see AA), the touch screen comprising a transparent cover plate (LeeCN’s Fig. 2 and translation pg. 5: see 30), a first adhesive layer (LeeCN’s Fig. 2 and translation pg. 5: see 42), a first low-resistance conductive layer (LeeCN’s Figs. 1-2 and translation pg. 5: conductive film 10 including 14), a first film substrate (LeeCN’s Fig. 2 and translation pg. 5: see base member 12), a second adhesive layer (LeeCN’s Fig. 2 and translation pg. 5 see 44), a second low-resistance conductive layer (LeeCN’s Figs. 1-2 and translation pg. 5: conductive film 20 including 24), and a second film substrate (LeeCN’s Fig. 2 and translation pg. 5: see base member 22) sequentially from top to bottom (LeeCN’s Fig. 2), the first low-resistance conductive layer (LeeCN’s Fig. 2: see 14) and the second low-resistance conductive layer (LeeCN’s Fig. 2: see 24) comprising an electrical conduction layer of a continuous structure (LeeCN’s Figs. 1, 8 and translation pg. 2 5th paragraph under summary of invention), and the electrical conduction layer comprising metal (LeeCN’s translation pg. 7: 1st paragraph); and the first low-resistance conductive layer (LeeCN’s Fig. 2: see 14) comprising a first touch conductive layer (LeeCN’s Figs. 1 and 8 and translation pg. 5: see 142) and a first wire (LeeCN’s Figs. 1 and 8 and translation pg. 5: see 144) integrally formed (LeeCN’s Figs. 1, 8 and translation pg. 2 5th paragraph under summary of invention), the second low-resistance conductive layer (LeeCN’s Fig. 2: see 24) comprising a second touch conductive layer (LeeCN’s Figs. 1 and 11 and translation pg. 5: see 242) and a second wire (LeeCN’s Figs. 1 and 11 and translation pg. 5: see 244) integrally formed (LeeCN’s Figs. 1, 11 and translation pg. 2 5th paragraph under summary of invention), the first touch conductive layer (LeeCN’s Fig. 1: see 142) and the second touch conductive (LeeCN’s Fig. 1: see 242) layer corresponding to the display region (LeeCN’s Fig. 1: see AA), the first wire (LeeCN’s Fig. 1: see 144) and the second wire (LeeCN’s Fig. 1: see 244) corresponding to the transmission region (LeeCN’s Fig. 1: see NA), the first wire comprises a first top surface, the first touch conductive layer comprises a second top surface (LeeCN’s Figs. 1, 11: see top surfaces of 142 and 144). 
LeeCN fails to explicitly disclose the first film substrate or the second film substrate being flexible and LeeCN fails to disclose the electrical conduction layer comprising an oxide/nitride of the metal, a thickness of the first wire being greater than that of the first touch conductive layer, a thickness of the second wire being greater than that of the second touch conductive layer, or the first side surface is configured as a sloped surface connecting the first top surface of the first wire and the second top surface of the first touch conductive layer.
However, LeeCN does disclose the first film substrate and the second film substrate being folded (LeeCN’s Figs. 8 and 11 and translation pg. 13 2nd paragraph) and that the thickness of the sensor electrode can be different from the wire to about 10% (LeeCN’s translation pg. 7 2nd paragraph to last) and the thickness can be modified according the required resistance value (LeeCN’s translation pg. 8 3rd paragraph to last) . Thus, it would have been obvious to one of ordinary skill in the art that the first film substrate 12 and the second film substrate 22 would be flexible in order to obtain the intended objecting of folding the substrate (LeeCN’s Figs. 8 and 11), and for a thickness of the first wire (LeeCN’s Fig. 1: see 144) to be greater than that of the first touch conductive layer (LeeCN’s Fig. 1: see 142) or a thickness of the second wire (LeeCN’s Fig. 1: see 244) being greater than that of the second touch conductive layer (LeeCN’s Fig. 1: see 142), in order to obtain the predictable  result of designing the thickness of the wire and the sensor according to the resistance required (LeeCN’s translation pg. 8 3rd paragraph to last) and still meet the thickness similarity of about 10% (LeeCN’s translation pg. 7 2nd paragraph to last). 
Still, LeeCN fails to disclose the first side surface is configured as a sloped surface connecting the first top surface of the first wire and the second top surface of the first touch conductive layer.
Nevertheless, in the same field of endeavor of manufacturing of transmission wires and touch electrodes, LeeUS discloses the first side surface is configured as a sloped surface connecting the first top surface of the first wire and the second top surface of the first touch conductive layer (LeeUS’s Figs. 2, 7 and par. 61: see sloped side 220 connecting top of touch conductive layer 210 and top of wire 310). Thus, it would have been obvious to one of ordinary skill in the art to gradually increase the thickness of LeeCN’s touch sensitive layer to meet the larger thickness of the wire, in order to obtain the benefit of preventing ESD between, physical damage and bending of the touch electrode and wire (LeeUS’s par. 52). 
Even so, LeeCN in view of LeeUS fail to disclose the electrical conduction layer comprising an oxide/nitride of the metal.
Nonetheless, in the related field of manufacturing thin electrodes, Lai discloses an electrical conduction layer comprising an oxide/nitride of the metal (Lai’s translation pg. 2 and claim 1). Thus, it would also have been obvious to one of ordinary skill in the art to use Lai’s teaching of oxide/nitride of the metal in LeeCN in view of LeeUS’s conduction layer, in order to obtain the benefit of a flexible thin-film electrode (Lai’s translation pg. 2) and because LeeCN already discloses the use of nanowires (LeeCN’s translation pg. 5).
By doing such combination, LeeCN in view of LeeUS and Lai disclose:
A touch screen (LeeCN’s translation pg. 1: touch panel), comprising 
a display region (LeeCN’s Fig. 1 and translation pg. 4: available area AA) and a transmission region (LeeCN’s Fig. 1 and translation pg. 4: unusable area NA), 
the transmission region (LeeCN’s Fig. 1: see NA) being arranged on at least one side around the display region (LeeCN’s Fig. 1: see AA), 
the touch screen comprising a transparent cover plate (LeeCN’s Fig. 2 and translation pg. 5: see 30), a first adhesive layer (LeeCN’s Fig. 2 and translation pg. 5: see 42), a first low-resistance conductive layer (LeeCN’s Figs. 1-2 and translation pg. 5: conductive film 10 including 14 using low resistance metal), a first flexible film substrate (LeeCN’s Fig. 2 and translation pg. 5: see base member 12 which is flexible to be folded in the configuration of Fig. 8 per pg. 13: 2nd paragraph), a second adhesive layer (LeeCN’s Fig. 2 and translation pg. 5 see 44), a second low-resistance conductive layer (LeeCN’s Figs. 1-2 and translation pg. 5: conductive film 20 including 24 using low resistance metal), and a second flexible film substrate (LeeCN’s Fig. 2 and translation pg. 5: see base member 22 which is flexible to be folded in the configuration of Fig. 11 per pg. 13: 2nd paragraph) sequentially from top to bottom (LeeCN’s Fig. 2), 
the first low-resistance conductive layer (LeeCN’s Fig. 2: see 14) and the second low-resistance conductive layer (LeeCN’s Fig. 2: see 24) comprising an electrical conduction layer of a continuous structure (LeeCN’s Figs. 1, 8 and translation pg. 2 5th paragraph under summary of invention: sensor electrodes and line electrodes continuously form same structure layer), and 
the electrical conduction layer comprising metal (LeeCN’s translation pg. 7: 1st paragraph) and an oxide/nitride of the metal (upon combination with Lai’s translation pg. 2 and claim 1: e.g. metal oxide nanowire where the metal can be silver or copper); and 
the first low-resistance conductive layer (LeeCN’s Fig. 2: see 14) comprising a first touch conductive layer (LeeCN’s Figs. 1 and 8 and translation pg. 5: see 142) and a first wire (LeeCN’s Figs. 1 and 8 and translation pg. 5: see 144) integrally formed (LeeCN’s Figs. 1, 8 and translation pg. 2 5th paragraph under summary of invention: sensor electrodes and line electrodes continuously form same structure layer to form integrated structure), 
the second low-resistance conductive layer (LeeCN’s Fig. 2: see 24) comprising a second touch conductive layer (LeeCN’s Figs. 1 and 11 and translation pg. 5: see 242) and a second wire (LeeCN’s Figs. 1 and 11 and translation pg. 5: see 244) integrally formed (LeeCN’s Figs. 1, 11 and translation pg. 2 5th paragraph under summary of invention: sensor electrodes and line electrodes continuously form same structure layer to form integrated structure), 
the first touch conductive layer (LeeCN’s Fig. 1: see 142) and the second touch conductive (LeeCN’s Fig. 1: see 242) layer corresponding to the display region (LeeCN’s Fig. 1: see AA), 
the first wire (LeeCN’s Fig. 1: see 144) and the second wire (LeeCN’s Fig. 1: see 244) corresponding to the transmission region (LeeCN’s Fig. 1: see NA), 
a thickness of the first wire (LeeCN’s Fig. 1: see 144) being greater than that of the first touch conductive layer (LeeCN’s Fig. 1: see 142) and a thickness of the second wire (LeeCN’s Fig. 1: see 244) being greater than that of the second touch conductive layer (LeeCN’s Fig. 1: see 242)  (obvious according to design required resistance value of LeeCN’s translation pg. 8 3rd paragraph to last and to meet a different of about 10% per LeeCN’s translation pg. 7 2nd paragraph to last);
the first wire comprises a first top surface (LeeCN’s Fig. 1: see top of 144 which is equivalent to top of 310 in LeeUS’s Fig. 7 per par. 61), the first touch conductive layer comprises a second top surface and a first side surface (LeeCN’s Fig. 1: see top of 142 which is equivalent to top 210 and side 220 in LeeUS’s Fig. 7 per par. 61), and the first side surface is configured as a sloped surface connecting the first top surface of the first wire and the second top surface of the first touch conductive layer (LeeUS’s Fig. 7 and par. 61).

Regarding claim 3, LeeCN in view of LeeUS and Lai further disclose wherein the thicknesses of the first touch conductive layer (LeeCN’s Fig. 2: see 142) and the second touch conductive layer (LeeCN’s Fig. 2: see 242) are 80-120 nm (LeeCN’s translation pg. 8 3rd paragraph to last: 142 thickness 100nm-200nm). It would also have been obvious to one of ordinary skill in the art to obtain a range of 80-120nm from LeeCN’s 100-200nm through routine optimization. See MPEP 2144.05.

Regarding claim 4, LeeCN in view of LeeUS and Lai further disclose wherein a thickness of the electrical conduction (LeeCN’s Fig. 2: 142/144 or 242/244) layer is 3-10 nm (LeeCN’s translation pg. 8 3rd paragraph to last: 142 thickness can be 1nm to 999nm). It would also have been obvious to one of ordinary skill in the art to obtain a range of 3-10nm from LeeCN’s 1-999nm through routine optimization. See MPEP 2144.05.

Regarding claim 5, LeeCN in view of LeeUS and Lai further disclose wherein the electrical conduction layer (LeeCN’s Fig. 2: 142/144 or 242/244) comprises a highest point and a lowest point (recall that upon combination, the wire portion 144 is thicker by 10% from the touch sensor portion 142 as shown in LeeUS’s Fig. 7). 
LeeCN in view of LeeUS and Lai fail to disclose the horizontal spacing between the highest point and the lowest point to be less than 4nm. 
However, because LeeCN does appear to disclose the sensor matching the wire immediate (LeeCN’s Figs. 5: see 142 abutting 144), thus it would have been obvious to one of ordinary skill in the art that the difference in height (e.g. 10% per LeeCN’s translation pg. 7 2nd paragraph to last) would for example have a zero spacing between the wire and the touch sensor in order to obtain the predictable result of the wire immediately abutting the touch sensor (LeeCN’s Fig. 5). By doing such modification, LeeCN in view of LeeUS and Lai also disclose the horizontal spacing between the highest point and the lowest point (e.g. 10% of thickness difference between 142 and 144 in Fig. 5 per LeeCN’s translation pg. 7 2nd paragraph to last) is less than 4 nm (e.g. zero upon combination when slope is small in LeeUS’s Fig. 7).

Regarding claim 6, LeeCN in view of LeeUS and Lai disclose wherein the metal is silver or copper (Lai’s translation pg. 2 and claim 1).

Regarding claim 7, LeeCN in view of LeeUS and Lai further disclose a thickness difference between the second wire and the second touch conductive layer (LeeCN’s Fig. 1: between 244 and 242) is 18-22 nm (recall that LeeCN’s translation pg. 7 22nd paragraph to last: difference in thickness of about 10% and pg. 8 3rd paragraph to last: 100-200nm thickness, thus, 10% difference of about 10-20nm). It would also have been obvious to one of ordinary skill in the art to obtain a range of 18-22nm from 10% thickness difference of LeeCN’s 100-200nm thickness range through routine optimization. See MPEP 2144.05.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LeeCN in view of LeeUS and Lai as applied above, in further view of Qian et al. in US 2011/0115740 (hereinafter Qian).
LeeCN in view of LeeUS and Lai fail to disclose the refractive indexes of the first and second adhesive layers.  
However, in the same field of endeavor of forming touch panels, Qian discloses a touch panel using two adhesive layers to glue two conductive layers, each adhesive layer with a refractive index in the range of 1.3 to about 1.8 (Qian Fig. 2 and par. 23).
Therefore, it would have been obvious to one of ordinary skill in the art to use Qian’s adhesive with a 1.3 to 1.8 refractive index in LeeCN in view of LeeUS and Lai’s touch screen, in order to obtain the predictable result of using adhesive known to be used in the art.  By doing such combination, LeeCN in view of LeeUS, Lai and Qian disclose:
wherein a refractive index of the first adhesive layer (LeeCN’s Fig. 2: see 42 equivalent to Qian’s Fig. 2: see 128) is 1.6-1.8 (Qian’s par. 23: 1.8), and a refractive index of the second adhesive layer (LeeCN’s Fig. 2: see 44 equivalent to Qian’s Fig. 2: see 148)  is 1.8-2.0 (Qian’s par. 23: 1.8).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over LeeCN in view of LeeUS and Lai as applied above, in further view of Yoshida.

Regarding claim 9, LeeCN in view of LeeUS and Lai fail to disclose wherein the electrical conduction layer (LeeCN’s Fig. 2: see 14 or 24) comprises a composition of silver and silver oxide (Yoshida’s Fig. 1 where electrode 10 includes metal layer 2 and compound layer 1a and materials are described in pg. 4-7 where the laminate 10 includes at least silver oxide in 1a and silver copper alloy in 2).
Thus, it would also have been obvious to one of ordinary skill in the art to use Yoshida’s material in LeeCN in view of LeeUS first-low resistance conductive layer, in order to obtain the benefit of sufficient conductivity and optical transparency (Yoshida’s abstract).

Regarding claim 10, LeeCN in view of LeeUS and Lai fail to disclose the electrical conduction layer comprises a composition of copper and copper nitride. However, in the related field of manufacturing electrodes, Yoshida discloses wherein the electrical conduction layer (Yoshida’s abstract: electrode equivalent to LeeCN’s Fig. 2: see 14 or 24) comprises a composition of copper and copper nitride (Yoshida’s Figs. 1-3 where electrode 10 includes metal layer 2 and compound layers 1a/b. Copper is described as part of an alloy in pg. 6 under [Method of forming metal layer 2] and Copper nitride is described in pg. 9 under Nitrogen-containing compound (1) ).

Regarding claim 11, LeeCN in view of LeeUS and Lai fail to disclose wherein the electrical conduction layer comprises a composition of a copper-silver alloy and copper nitride. However, in the related field of manufacturing electrodes, Yoshida discloses wherein the electrical conduction layer (Yoshida’s abstract: electrode equivalent to LeeCN’s Fig. 2: see 14 or 24) comprises a composition of a copper-silver alloy and copper nitride (Yoshida’s Figs. 1-3 where electrode 10 includes metal layer 2 and compound layers 1a/b. Alloy of silver and copper is described in pg. 6 under [Method of forming metal layer 2] and Copper nitride is described in pg. 9 under Nitrogen-containing compound (1) ).

Regarding claim 12, LeeCN in view of LeeUS and Lai fail to disclose wherein the electrical conduction layer comprises a composition of a copper-silver alloy and silver nitride. However, in the related field of manufacturing electrodes, Yoshida discloses wherein the electrical conduction layer (Yoshida’s abstract: electrode equivalent to LeeCN’s Fig. 2: see 14 or 24) comprises a composition of a copper-silver alloy and silver nitride (Yoshida’s Figs. 1-3 where electrode 10 includes metal layer 2 and compound layers 1a/b. Alloy of silver and copper is described in pg. 6 under [Method of forming metal layer 2] and silver nitride is described in pg. 8 third paragraph when explaining layer 1b bonding of nitrogen to silver).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LeeCN in view of LeeUS and Lai as applied above, in further view of Poon in US 2015/0008016 (hereinafter Poon).
LeeCN in view of LeeUS and Lai fail to disclose wherein the electrical conduction layer is characterized by a ratio of the metal to the oxide/nitride of the metal, and the ratio is 80-95: 20-5. However, in the same field of endeavor of manufacturing of electrodes, Poon discloses  wherein the electrical conduction layer (Poon’s par. 47: metal nanowires equivalent to LeeCN’s Fig. 2: see 14 or 24) is characterized by a ratio of the metal to the oxide/nitride of the metal, and the ratio is 80-95: 20-5 (Poon’s par. 47-49: where the metal oxide is 5-10% and the other component is the elemental metal). Therefore, it would have been obvious to one of ordinary skill in the art to use Poon’s teachings in LeeCN in view of LeeUS and Lai’s electrical conduction layer, in order to obtain the predictable result of a known composition and metal and metal oxide in a conductive layer (Poon’s par. 46-49).

Response to Arguments
Applicant’s arguments with respect to the added limitations to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621